Citation Nr: 1630369	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-05 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for status-post left orchiopexy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


REMAND

Further development is needed prior to analyzing the merits of the claims on appeal.

A VA medical opinion is needed to clarify the etiology of the Veteran's lumbar spine disability.  In February 2012, he underwent examination of the low back for VA purposes and was diagnosed with spondylosis which the examiner determined was less likely as not related to service, to include the in-service back strain.  The examiner reasoned that the Veteran's arthritis was normal for someone who was required to spend most of his days walking and carrying heavy loads as a letter carrier.  The examiner also stated that a back strain does not usually result in degenerative changes of the lumbar spine and there was no definite linkage in this case.  However, the Board finds the February 2012 VA opinion inadequate to decide the case.  First, a definite linkage is not the standard of review for direct service connection.  Rather service connection claims are determined based on the preponderance of the evidence.  Second, the Veteran challenges the examiner's reasoning that his job as a letter carrier required him to spend most of his days walking and carrying heavy loads.  He asserted, in the March 2012 substantive appeal, that his job did not require him to walk or carry heavy loads.  Third, the opinion does not address and reconcile the Veteran's competent reports of having had low back pain since the in-service injury, such as in the March 2012 substantive appeal.

The Veteran also seeks service connection for status-post left orchiopexy.   On service entry, the Veteran reported that he had "undescended testicles" and underwent right orchiopexy prior to service due to right cryptorchidism, as shown in the December 1980 Report of Medical Examination and Medical History.  A February 1973 Preliminary Physical Review Report - Department of Urology Erie Clinic, PA., confirmed the Veteran's right testicle operation.

During service in December 1981, the Veteran sought medical treatment for undescended testicles, and the examiner noted s history of pre-service right orchiopexy, and an incompletely descended left testicle.  In January 1982, he was referred for a urology consultation, at which time it was determined that he would undergo surgery for hormone preservation.  In March 1982, he underwent left orchiopexy with biopsy, and at the same time, a right orchectomy with prosthesis implant was performed as the testis was not functional.  Biopsy of the left testis showed features consistent with cryptorchid testis, and shown in a March 1982 Record of Inpatient Treatment.  A February 1983 Urology Clinic record shows that the Veteran had a suture abscess on the left scrotum status-post orchiopexy and placement of prosthesis.  He separated from service in August 1983.

The claim on appeal here is limited to the left testis only, and the Board finds that a VA examination and opinion is needed.  Although the Veteran was provided a VA genitourinary examination many years ago in November 2009, the examiner did not provide a complete picture of the Veteran's current residuals of left orchiopexy or an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether the Veteran's current lumbar spine disability at least as likely as not (a 50 percent or greater probability) had its onset in service or is otherwise related to service or any event in service, to include complaints of back pain in service.  The examiner should address and reconcile the opinion with all evidence, to include the June 1983 in-service back injury, the Veteran's competent reports of low back symptoms since service injury, and his assertion that he did not spend most of his day walking or carrying heavy loads while working as a mail carrier in the March 2012 substantive appeal.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

2.  Schedule the Veteran for an examination to ascertain the likely etiology of his status-post left orchiopexy.  The examiner must review the claims file and should note that review in the report.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  After interviewing the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

(a).  Indicate all manifestations of the left orchiopexy currently demonstrated, to include any chronic pain and surgical scarring.

(b).  If the Veteran's left cryptorchidism is considered a congenital defect, determine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon that congenital defect.  In so doing, comment on the service medical records, to include evidence of post-surgery suture abscess of the left scrotum.  

(c).  If the Veteran's left cryptorchidism is a congenital disease, determine whether the disability clearly and unmistakably existed prior to active service.  If so, determine whether it clearly and unmistakably did not undergo a permanent increase in severity beyond the natural progress of the disease during service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

